         Case 1:09-cv-03096-RA-SN Document 163 Filed 09/14/20 Page 1 of 3
                                                                            USDC-SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                DOC#:
SOUTHERN DISTRICT OF NEW YORK                                               DATE FILED: 9/14/2020


    MONTEFIORE MEDICAL CENTER,

                                 Plaintiff,                          No. 09-CV-3096 (RA) (SN)

                           v.                                  ORDER ADOPTING REPORT AND
                                                                   RECOMMENDATION
    LOCAL 272 WELFARE FUND, et al.,

                                 Defendants.




    MONTEFIORE MEDICAL CENTER,

                                 Plaintiff,                         No. 14-CV-10229 (RA) (SN)

                           v.                                  ORDER ADOPTING REPORT AND
                                                                   RECOMMENDATION
    LOCAL 272 WELFARE FUND, et al.,

                                 Defendants.


RONNIE ABRAMS, United States District Judge:

         Plaintiff Montefiore Medical Center brought two actions, one in 2009 (the “First Action”)

and another in 2014 (the “Second Action”), against Defendants Local 272 Welfare Fund (the

“Fund”) and its manager, Marc Goodman, seeking payment for medical services that Montefiore

provided to Fund beneficiaries. 1 The Court assumes the parties’ familiarity with the facts, these

cases’ lengthy procedural history, and the prior decisions reached in these actions. On February

12, 2019, the Court awarded Montefiore prejudgment interest at the federal prime rate with respect

to a subset of its claims––its “post-MagnaCare ERISA claims from the First and Second Actions”


1
  Plaintiff subsequently filed a third action against Defendants, see No. 17-cv-10213 (RA) (SN), which raises legal
claims distinct from the prior two actions.
        Case 1:09-cv-03096-RA-SN Document 163 Filed 09/14/20 Page 2 of 3




––and directed it to “submit its proposed calculations of the proper amount of this interest” to

Magistrate Judge Sarah Netburn, to whom this matter has been referred, for approval. See No. 09-

cv-3096, Dkt. 141, at 3; No. 14-cv-10229, Dkt. 104, at 3. On August 25, 2020, Judge Netburn

issued a Report and Recommendation (the “Report”) recommending that the Court award

Montefiore simple prejudgment interest in the amount of $309,069.65. See No. 09-cv-3096, Dkt.

162; No. 14-cv-10229, Dkt. 125. Neither party filed objections to the Report.

       A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Parties may object to a

magistrate judge’s recommended findings “[w]ithin 14 days after being served with a copy of the

recommended disposition.” Fed. R. Civ. P. 72(b)(2). “When the parties make no objections to the

Report, the Court may adopt the Report if ‘there is no clear error on the face of the record.’” Smith

v. Corizon Health Servs., No. 14 Civ. 8839 (GBD) (SN), 2015 WL 6123563, at *1 (S.D.N.Y. Oct.

16, 2015) (quoting Adee Motor Cars, LLC v. Amato, 388 F. Supp. 2d 250, 253 (S.D.N.Y. 2005)).

“Furthermore, if as here . . . the magistrate judge’s report states that failure to object will preclude

appellate review and no objection is made within the allotted time, then the failure to object

generally operates as a waiver of the right to appellate review.” Hamilton v. Mount Sinai Hosp.,

331 F. App’x 874, 875 (2d Cir. 2009) (citation omitted).

       As no objections to the Report were filed, the Court has reviewed Judge Netburn’s Report

for clear error. The Court finds no error and thus adopts the well-reasoned Report in its entirety.

Accordingly, Montefiore shall be awarded prejudgment interest in the amount of $309,069.65.




                                                   2
         Case 1:09-cv-03096-RA-SN Document 163 Filed 09/14/20 Page 3 of 3




         The Clerk of Court is respectfully directed to terminate the motions pending at Dkt. 157 in

case No. 09-cv-3096 and at Dkt. 120 in case No. 14-cv-10229, enter judgment, and close these

two cases.

SO ORDERED.

Dated:       September 14, 2020
             New York, New York


                                                   Ronnie Abrams
                                                   United States District Judge




                                                  3
